 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        RONALD LEE PAULSON,                                 CASE NO. 3:19-cv-05298-RBL
 9
                                Petitioner,                 ORDER DENYING MOTION FOR
10              v.                                          RECONSIDERATION

11      UTTECHT,

12                              Respondent.

13

14          THIS MATTER is before the Court on Petitioner Ronald Lee Paulson’s Motion for

15   Reconsideration. Dkt. # 19. On July 31, 2019, the Court issued an Order adopting Magistrate

16   Judge Christel’s Report and Recommendation to dismiss Paulson’s petition as barred by 28

17   U.S.C. § 2244(d)’s one-year statute of limitations. Dkt. # 17. Judge Christel explained that

18   Paulson’s petition was filed 119 days after the AEDPA limitations period expired on December

19   18, 2018. Dkt. # 14 at 3. On the current Motion, Paulson vaguely contends that the Court should

20   ignore AEDPA’s statute of limitations and review his petition.

21          Pursuant to Local Rule 7(h)(1), motions for reconsideration are disfavored, and will

22   ordinarily be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or

23   legal authority which could not have been brought to the attention of the court earlier, through

24

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 1
 1   reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and

 2   that amounts to a complete disregard of the controlling law or the credible evidence in the

 3   record.” Black’s Law Dictionary 622 (9th ed. 2009).

 4          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 5   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 6   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

 7   unusual circumstances, unless the district court is presented with newly discovered evidence,

 8   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

 9   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

10   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

11   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

12   reconsideration should not be used to ask a court to rethink what the court had already thought

13   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

14   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for

15   reconsideration, and reconsideration may not be based on evidence and legal arguments that

16   could have been presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT &

17   T Co., 363 F.Supp.2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

18   committed to the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands

19   of the Yakima Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

20          Under 28 U.S.C. § 2244(d), “[a] 1-year period of limitation shall apply to an application

21   for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court.”

22   Typically, the clock starts running when the petitioner’s judgment becomes final,

23   § 2244(d)(1)(A), although it is tolled while a petitioner pursues state post-conviction relief.

24

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 2
 1   § 2244(d)(2). The period also may start anew if the petitioner relies on a new, retroactively-

 2   applicable constitutional right or if new factual predicates are uncovered that were unavailable

 3   before. § § 2244(d)(1)(C), (D). Equitable tolling may also be available in some rare cases “if

 4   extraordinary circumstances beyond a prisoner's control make it impossible to file a petition on

 5   time.” Corjasso v. Ayers, 278 F.3d 874, 877 (9th Cir. 2002) (quoting Calderon v. U.S. Dist.

 6   Court for the Cent. Dist. of Cal., 128 F.3d 1283, 1288 (9th Cir. 1997)).

 7          Here, Paulson has asserted nothing beyond conclusory generalizations to convince the

 8   Court that AEDPA’s statute of limitations should be ignored in his case. He states that his

 9   petition rests on newly-discovered grounds, but he does not elaborate on what those grounds are

10   or why they could not have been uncovered earlier with due diligence. Dkt. # 19 at 5. He also

11   argues broadly about how habeas cases are “original civil action[s]” and should not be subject to

12   exhaustion requirements. Exhaustion is irrelevant to his petition, which was dismissed as

13   untimely. In short, Paulson provides no arguments compelling enough to approach the high bar

14   to succeed on a motion for reconsideration. His Motion is therefore denied.

15          IT IS SO ORDERED.

16          Dated this 19th day of August, 2019.

17

18                                                        A
                                                          Ronald B. Leighton
19                                                        United States District Judge

20

21

22

23

24

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 3
